         Case 6:19-cv-00176-ADA-JCM Document 13 Filed 07/18/19 Page 1 of 19




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

    IMPACT FIRE SERVICES, LLC                         §
         Plaintiff,                                   §
                                                      §
    v.                                                §        CASE NO. 6:19-cv-00176-ADA-JCM
                                                      §
    SEAN L. OSBORNE,                                  §
                                                      §
           Defendant.                                 §


    PLAINTIFF’S RESPONSE TO DEFENDANT’S COMBINED TRADITIONAL AND NO
                 EVIDENCE MOTIONS FOR SUMMARY JUDGMENT

          Plaintiff Impact Fire Services, LLC (“Impact”) files its Response to Defendant’s Combined

Traditional and No Evidence Motions for Summary Judgment and respectfully offers the

following:

                                  I.       SUMMARY OF MOTION

          Although substantive discovery has not been concluded, Defendant now seeks a fourth bite

at the apple by filing his fourth Motion for Summary Judgment,1 this time alleging the Non-

Competition and the Non-Solicitation covenants he signed in his Employment Agreement with

Plaintiff, Impact, are unenforceable because they are overbroad, vague, and unreasonable.

Defendant’s current motion should be denied for the following reasons:

             o The no-evidence and traditional motion for summary judgment are wholly
               premature given that parties have not engaged in substantive discovery and the
               discovery deadline is ten months away;

             o The Non-Competition and Non-Solicitation covenants are enforceable on their face
               as they are properly limited in time, geography and scope; and



1
  Defendant filed a previous Motion for Summary Judgment in this Court, which was denied. Prior to removal from
state Court, Defendant also filed two Motions for Summary Judgment in state court and even filed a Petition for
Mandamus pertaining to the denial of his motion for summary judgment.


                                                      1
      Case 6:19-cv-00176-ADA-JCM Document 13 Filed 07/18/19 Page 2 of 19




             o This Court already determined that the restrictive covenants were ancillary to an
               otherwise enforceable agreement as Impact provided Osborne with confidential
               information in exchange for Osborne’s agreement to not use or disclose that
               confidential information to the detriment of Impact. Thus, any unenforceable
               provision of the covenants do not require dismissal of Plaintiff’s case, but rather
               should be “blue-penciled” or reformed to be enforceable, as required by Tex. Bus.
               & Com. Code § 15.51.

        Ultimately, Defendant’s fourth motion for summary judgment lacks merit and should be

summarily denied. Indeed, the Non-Competition and Non-Solicitation covenants contained within

the Agreement are properly limited in time, geographic area, and scope; and impose no greater

restraint than necessary to protect the reasonable business interest of Impact.                      Therefore,

Defendant’s Motion should be denied.

                               II.     PROCEDURAL BACKGROUND

        Impact filed a lawsuit in state court against Defendant Sean Osborne (“Osborne” or

“Defendant”) on September 20, 2018. (Dkt. 1, pp. 25-58). Impact obtained a Temporary

Restraining Order against Defendant on October 4, 2018. (Dkt. 1, pp. 80-81). The Parties then

entered into an Agreed Temporary Injunction effective October 24, 2018. (Dkt. 1, pp. 75-79).

Defendant filed two motions for summary judgment in state court, the first of which was briefed,

argued, and denied.2 On the same day Defendant filed his second motion for summary judgment,

he also filed a Counterpetition alleging a federal cause of action. Impact subsequently removed

the case to federal court.

        Then, Defendant attempted to reargue his first motion for summary judgment alleging the

restrictive covenants were unenforceable, although it had previously been denied in state court. On

June 27, 2019, this Court properly denied Defendant’s motion for summary judgment. That same

day, Defendant filed another motion for summary judgment in this Court, again alleging that the


2
 Defendant filed a Petition for Mandamus pertaining to the denial of his first motion for summary judgment, but it
was ultimately dismissed by the state appellate court based on Impact’s removal of the case to federal court.


                                                        2
      Case 6:19-cv-00176-ADA-JCM Document 13 Filed 07/18/19 Page 3 of 19




restrictive covenants were unenforceable, but this time for new reasons. Impact contends material

factual issues exist demonstrating the restrictive covenants are enforceable, and further contends

Defendant’s motion is premature because the parties have not yet engaged in substantive

discovery.

                                    III.     FACTUAL BACKGROUND

        A.       Impact is a Full Service Fire Protection Company That Develops, Markets and
                 Sells Various Products for Life Safety.

        Impact Fire Services, LLC is a full-service fire protection company, providing installation,

maintenance, monitoring, and retro-fitting of fire safety and prevention systems.3                       Impact

develops, markets and sells various products for life safety. This is a niche and specialized industry

where competition is high for customer base and Impact Fire’s proprietary and confidential

information is protected as a result. 4 Impact Fire’s competitors likewise manufacture, install,

maintain/service, market, monitor and develop fire and life safety systems. 5

        Impact is part of a national company, with locations throughout the United States.6 Impact

has several locations in Texas, including Austin, Waco, Dallas/Fort Worth, Lubbock, College

Station, Houston and San Antonio.7 Impact’s Waco, Texas location is at 214 Mid Tex Road,

Lorena, McLennan County, Texas 76655.

        B.       Osborne Joined Impact in 2017 and Agreed to a Confidentiality, Non-
                 Solicitation, and Non-Competition Agreement

        Osborne started working for Impact effective August 8, 2017, after he accepted Impact’s

offer of employment following the acquisition of his former employer, Central Texas Security &


3
  See Exhibit A, Affidavit of Benjamin Fowler at ¶3-4.
4
  Id.
5
  Id.
6
  Impact Fire Services, LLC was legally established in 2016 after being in business under another name since 2009.
On August 8, 2017, Impact was acquired by Caltius Equity Partners and now maintains a national partnership with
Academy Fire, while operating as a subsidiary of AI Fire.
7
  Id.


                                                        3
       Case 6:19-cv-00176-ADA-JCM Document 13 Filed 07/18/19 Page 4 of 19




Fire Equipment, Inc. Osborne was the foreman/operations technician responsible for managing

Impact’s Baylor University account, running a crew of five employees, selling Impact’s services

and products to both current as well as prospective customers, communicating (including face-to-

face) with current and prospective customers on any questions or concerns they may have, and

working on the actual jobs when necessary for Impact.8 Osborne sold products and rendered

services for Impact’s operations originating from its McLennan County office, but the job sites

themselves were located throughout the State of Texas.9

         C.       The Non-Competition and Non-Solicitation Agreement

         In order to continue his employment with Impact following the acquisition of his former

employer, Osborne signed an Agreement to Maintain Confidentiality of Information, Not to Solicit,

and Not to Compete (the “Agreement”).10 See Exhibit B. In exchange for proper consideration,

Osborne agreed to the Non-Competition provision—for a period of twelve months after the

termination of Osborne’s employment with Impact, Osborne promised not to be employed or

retained by, directly or indirectly own, or render any services for a company that competes with

Impact’s “Business” in the restricted area. Id. ¶ 2(a).

         The Agreement defines “Business” as “including but not [being] limited to any business or

enterprise that develops, manufacturers (sic), markets, or sells any product or service that competes

with any product or service developed, manufactured, marketed or sold, or planned to be

developed, manufactured, marketed or sold, by the Company or any of its subsidiaries while the

Employee was employed by the Company…” Id.11 The restricted area for the Non-Competition



8
  See Exhibit A, Affidavit of Benjamin Fowler at ¶2.
9
  Id. at ¶5.
10
   Osborne signed the Agreement after negotiating for additional monetary compensation that he was to receive after
maintaining employment with Impact for one-year (referenced in the Agreement as a “retention bonus”).
11
   Impact was legally formed “to sell, design, fabricate, install, service and inspection (sic) fire sprinkler and alarm
systems.” See Exhibit C.


                                                           4
       Case 6:19-cv-00176-ADA-JCM Document 13 Filed 07/18/19 Page 5 of 19




provision is defined as the area “within a Fifty (50) mile radius of the city limits of the Employer’s

Geographic Area.” Exhibit B at ¶ 2(a). The “Employer’s Geographic Area” is further defined as

“Houston, Austin, Waco, Tyler, San Antonio, College Station, and other cities throughout Texas.”

Id. at p. 1.

        In the Agreement, Osborne also agreed to a Non-Solicitation provision— not to solicit, hire

or engage as an independent contractor any individual employed by Impact during his employment

for one year after his termination; and not to solicit business from or perform services for any

customer, supplier, licensee or business relation of Impact with whom he had material contact

for one year after his termination. Id. ¶ 2(b) (emphasis added).

        D.       Osborne Worked For Impact All Over Texas

        Although Osborne serviced many Impact customers within 50 miles of Waco, Texas, he

also provided services outside of the Waco area during his employment. Those customers

included, but were not limited to, a coal mine in Kosse12, Firestone in Corsicana13, Sanderson

Farms outside of College Station14, John King Construction, Ltd. in Round Rock, Lockhart, and

Austin15, and TACALA Companies in Houston, College Station, San Antonio and Austin.16

        E.       Osborne Resigned from Impact on August 20, 2018 and Started His Own
                 Competing Business Just 17 Days Later.

        On August 20, 2018 Osborne resigned from his position at Impact—conveniently right

after receiving his $10,000 retention bonus. On September 6, 2018—just 17 days after his

resignation and 7 days after receiving the reminder about his legal obligations to Impact—Osborne

legally formed his own business in McLennan County—Texas Life Safety Solutions, LLC


12
   Exhibit D, 49:24-6 and 55:12-19.
13
   See Exhibit E, Bates label 000124-126, 000134-137.
14
   Exhibit D, 49:16-23 and 56:6-13.
15
   See Exhibit E, Bates labels 000127-133, 000138-140.
16
   Id.


                                                         5
         Case 6:19-cv-00176-ADA-JCM Document 13 Filed 07/18/19 Page 6 of 19




(“TLSS”). See Exhibit F, Bates label 000060-61. Osborne stated that his new business was for

“fire protection and security system installation, service, inspection, and monitoring” – the very

same business as Impact. Id. Osborne’s new competing business, TLSS, is a manager managed

LLC. Id. Osborne is the sole manager of TLSS. Id. TLSS’s sole physical location is located at

548 Sundown Drive, Waco, Texas 76712—Osborne’s residence. Id. Indeed, Osborne’s own

words in the entity formation documents describing his new business, unequivocally show he

intends to or is currently competing with Impact by having a “fire protection and security system

installation, service, inspection, and monitoring” business, in direct contravention of his

Agreement. Per the terms of the Agreement, both the Non-Competition and the Non-Solicitation

covenants will expire within approximately four weeks from the date of this filing (i.e., August 20,

2019), one year after Osborne resigned from employment.17

                              IV.      ARGUMENT & AUTHORITIES

A.         Standard of Review.

           In reviewing Osborne’s motion for summary judgment, the Court must take as true all

evidence favorable to Impact, and indulge every reasonable inference, and resolve all doubts in

Impact’s favor. 20801, Inc. v. Parker, 249 S.W.3d 392, 399 (Tex. 2008); Provident Life & Accident

Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003). The Court also must consider all evidence

presented in the light most favorable to Impact. Mann Frankfort Stein & Lipp Advisors, Inc. v.

Fielding, 289 S.W.3d 844, 848 (Tex. 2009). Under this standard, and given the early stage in

discovery as discussed below, Defendant’s Motion should be summarily denied.




17
     Through discovery the parties are exploring whether any equitable tolling arguments will apply.


                                                           6
      Case 6:19-cv-00176-ADA-JCM Document 13 Filed 07/18/19 Page 7 of 19




B.     The Court Should Deny Plaintiff’s Motion as Premature As the Parties Have
       Another Ten Months of Discovery and Have Not Yet Conducted Any Depositions.

       Osborne’s summary judgment motions are premature because the parties have not engaged

in substantive discovery, have conducted no depositions and the discovery deadline is ten months

away. Osborne cannot claim that “no evidence exists” or that there are not material fact issues

when discovery has just begun. Indeed, Osborne and other relevant fact witnesses have not been

deposed, and the proposed joint scheduling order filed with the Court identifies May 15, 2020 to

be the end of discovery period, almost ten months from now.

       Summary judgment motions filed at the beginning of discovery are routinely denied as

premature. Kelley v. Gustafson, No. 5:13-CV-27, 2014 WL 316587, at *1 (E.D. Tex. Jan. 28,

2014) (denying as premature plaintiff’s motion for partial summary judgment because the court

had not entered a scheduling or discovery order, nor had the parties engaged in substantive

discovery); Sweeny v. Tex. State Unvi., No. A-14-CV-910 LY, 2015 WL 2345086, at *4 (W.D.

Tex. May 14, 2015) (holding a motion for summary judgment is “plainly premature” when the

court has not yet entered a discovery plan or scheduling order); Hayes v. Woods, 05-00-01121-

CV, 2001 WL 727347, *2 (Tex. App.—Dallas June 29, 2001, no pet.) ((“A no-evidence motion

for summary judgment is not proper unless adequate time for discovery has passed.”)

       Indeed, the Court must decide to either enforce the restrictive covenants as written, or blue-

pencil the restraints to tailor it to those measures reasonably necessary to protect Impact Fire’s

business and goodwill, which can only be done after it has heard and considered the relevant

evidence from both parties. See e.g., Ennis v. Interstate Distributors, Inc., 598 S.W.2d 903, 906

(Tex. Civ. App.—Dallas 1980, no writ); Custom Drapery Co., Inc. v. Hardwick, 531 S.W.2d 160,

164 (Tex. Civ. App.—Houston [1st Dist.] 1975, no writ). The parties are only at the initial stages

of gathering such evidence and, per the Court’s Order, have another ten months to complete



                                                 7
      Case 6:19-cv-00176-ADA-JCM Document 13 Filed 07/18/19 Page 8 of 19




discovery. Simply put, Osborne cannot “jump the gun” and provide a self-serving affidavit to state

there are no factual issues when Impact has not even deposed him yet (or anyone else) and neither

party has engaged in substantive discovery. Nor can the Court do the careful weighing of the

restrictive covenants as written against various interests given this early stage of discovery. Thus,

Osborne’s Motion is premature and it should be denied on this basis alone. Brown v. Bridges, No.

12-CV-4947-P, 2015 WL 410062, at *1 (N.D. Tex. Jan. 30, 2015) (“Motions for summary

judgment shall be deemed premature until the conclusion of discovery).

C.     Osborne’s Non-Competition and Non-Solicitation Covenants are Enforceable On
       Their Face.

       Moreover, Osborne’s Motion for Summary Judgment should be denied because the

agreements he signed – the Non-Competition and Non-Solicitation covenants – are enforceable,

as a matter of law. Importantly, throughout his Motion, Osborne conflates the two restrictive

covenants that are at issue here—the Non-Competition and the Non-Solicitation—but it is

important to analyze them separately. Although the enforceability of a covenant is ordinarily a

question of law for the court, the court’s ultimate determination must rest on the facts and

circumstances of each case. Marsh USA Inc. v. Cook, 354 S.W.3d 764, 788 (Tex. 2011).

       In Texas, covenants not to compete are enforceable as long as certain requirements are met.

The two issues the court must examine in determining whether a covenant is enforceable are: (1)

whether the covenant is ancillary to an otherwise enforceable agreement; and (2) whether the

covenant is reasonable and imposes no greater restraint than necessary to protect the reasonable

business interests of the employer. Id.at 777; see also Alex Sheshunoff Mgmt. Services, L.P. v.

Johnson, 209 S.W.3d 644, 659 (Tex. 2006); Gorman v. CCS Midstream Servs., L.L.C., 12-09-

00204-CV, 2011 WL 1642624, *3 (Tex. App.—Tyler Apr. 29, 2011, no pet.); Leck v. Employer’s

Casualty, 635 S.W.2d 450, 453-54 (Tex. App.—Fort Worth 1982, no writ). This Court previously



                                                 8
       Case 6:19-cv-00176-ADA-JCM Document 13 Filed 07/18/19 Page 9 of 19




held in its June 27 Order that Plaintiff presented sufficient facts to demonstrate its burden that the

first requirement is met and that the Non-Competition and Non-Solicitation covenants are ancillary

to an otherwise enforceable agreement, and proper consideration was present in order for the

contract to be enforceable.18 Dkt. 10. Thus, Impact will only focus now on the second prong, where

a court evaluates the reasonableness of the covenant and, if necessary, the required reformation

thereof, after discovery and consideration of relevant evidence at the final hearing of the case.

Vaughn v. Intrepid Directional Drilling Specialists, Ltd., 288 S.W.3d 931, 937-38 (Tex. App.—

Eastland 2009, no pet.); Cardinal Health Staffing Network, Inc. v. Bowen, 106 S.W.3d 230, 238-

39 (Tex. App.—Houston [1st Dist.] 2003, no pet); Tex. Bus. & Com. Code § 15.51.

         In his Motion, Osborne does not dispute that the covenants are reasonable as to time (one-

year), but he now argues that the Non-Competition’s geographic area and the scope of the activity

to be restrained are not reasonable and that the Non-Solicitation is unenforceable. Impact disputes

these assertions and would show the Court as follows:

     1. Material Factual Issues Exist Demonstrating the Non-Competition Agreement is
        Reasonable as to Geographic Limitation and Scope.

             a. Material Factual Issues Exist Demonstrating the Non-Competition Agreement
                is Reasonable in Geography Because it is Limited to Areas Where Osborne
                Worked for Impact.

         Impact has presented sufficient evidence to demonstrate the Non-Competition covenant is

tailored to apply to the geographic areas in which Osborne conducted business on behalf of Impact.

Osborne argues that there is no factual dispute that he only worked in Waco, Texas and thus, the

covenant extends to an unreasonable geographic area, as it covers multiple Texas cities. However,

Osborne is mistaken. Although Osborne’s physical office was Impact’s Waco, Texas location, the


18
  This Court also noted in its June 27, 2019 Order that on the record presented it could not find that breach, even if
there was one by Impact Fire, was material to such an extent that it undermined the very essence or substance of the
agreement.


                                                          9
      Case 6:19-cv-00176-ADA-JCM Document 13 Filed 07/18/19 Page 10 of 19




job sites he worked, customers he serviced, and crews he managed, were located throughout the

State of Texas. 19 For example, Osborne’s customer accounts included, but were not limited to, a

coal mine in Kosse; Firestone in Corsicana; Sanderson Farms outside of College Station; and John

King Construction, Ltd. in Round Rock, Lockhart, and Austin. 20 Moreover, Osborne was also

responsible for the large TACALA account (also known as Taco Bell) which required him to

oversee multiple Impact locations across the State of Texas, including in Houston, College Station,

San Antonio and Austin. 21 Osborne worked and/or managed technicians in these various locations

throughout Texas where Impact had offices and customer accounts. 22

        Indeed, here, Impact is seeking to limit Osborne from competing at locations within a 50-

mile radius from where he worked, which is reasonable as a matter of law. “Texas courts have

generally held that a geographical limitation imposed on an employee which consists of the

territory within which the employee worked during his employment is a reasonable geographic

restriction.” Evan’s World Travel, Inc. v. Adams, 978 S.W.2d 225, 232-33 (Tex. App.—Texarkana

1998, no writ); Car Wash Sys. of Tex. v. Brigance, 856 S.W.2d 853, 859 (Tex. App.—Fort Worth

1993, no writ) (upholding a one-year covenant against competition by service manager of car wash

builder/supplier/repair service in Texas and in any other state in which employer is doing

business). Because the Agreement is written so that Osborne cannot compete within fifty miles of

the cities he worked in during his employment — which includes Houston, Austin, Waco, Tyler,

San Antonio, College Station, and other cities he worked in throughout Texas — it is reasonable

and summary judgment should be denied. See Id.; see also Ex. B.




19
   See Exhibit A, Affidavit of Benjamin Fowler at ¶5-6.
20
   Id.
21
   Id.
22
   Id.


                                                          10
     Case 6:19-cv-00176-ADA-JCM Document 13 Filed 07/18/19 Page 11 of 19




       Notably, taking the facts most favorable to Plaintiff (as required), a covenant that extended

outside of where Osborne directly worked would still be reasonable given his duties and

involvement with customers at the company. Although “as a general rule, a reasonable geographic

restriction for covenants not to compete is the territory in which the employee actually worked

while in the contractual employment . . . . [h]owever, the breadth of enforceable geographical

restrictions in covenants not to compete must depend on the nature and extent of the employer’s

business and the degree of the employee’s involvement in that business.” AmeriPath, Inc. v.

Hebert, 447 S.W.3d 319, 334-35 (Tex. App.—Dallas 2014, pet. filed); see, e.g., M-I LLC v. Stelly,

733 F. Supp. 2d 759, 797-98 (S.D. Tex. 2010) (considering employee’s extensive job

responsibilities, his position in upper management, and level of involvement in the company’s

growth and development to determine reasonableness of agreement).

       The AmeriPath and Stelly cases are instructive. In AmeriPath, Inc., the employee’s

covenant not to compete even covered areas in which the employee did not work. The employee

argued that Texas law limited non-competes to geographical areas where the employee worked,

and thus, the geographic scope in his agreement was unreasonable because it was not so limited.

AmeriPath, Inc., 447 S.W.3d at 334-35. The former employer correctly argued that, given the

employee’s position not only as an employee, but also a higher-level employee the former

employer, the restriction was reasonable because it was “related to the region where [the

employee] was responsible for work and was necessary to protect appellants’ business

interests.’”   Id. (internal citations and quotations omitted) (emphasis added).         The court

recognized that the former employer’s “interest in limiting [the employee’s] competition grew out

of not only his employment as [an employee], but also his service as a member of [the former

employer’s] highest level management team.” Id. Accordingly, the court concluded that the




                                                11
      Case 6:19-cv-00176-ADA-JCM Document 13 Filed 07/18/19 Page 12 of 19




employee failed to establish that his non-compete was unreasonably broad in geographic scope.

Id.

       Similarly, in Stelly, the employee’s covenant not to compete prevented him from

competing “in any geographic area” where the former employer “does business or is authorized to

do business.” Stelly, 733 F. Supp. 2d at 797. The covenant did not define the actual or authorized

business areas; however, the former employer submitted evidence that it did business in North

America, South America, and the Caribbean. Id. The employee testified that, as Manager of Sales

for the Americas, he worked throughout this territory. Id. Although the court acknowledged that a

geographic area covering the Western hemisphere is broad, it found that “the geographic

restriction contained in the covenant was reasonable to protect [the employer’s] business

interests” given “[the employee’s] extensive job responsibilities, his position in upper

management [with the former employer], and the fact that his actual territory did span the

Americas.” Id. (emphasis added).

       Here, Osborne was a highly-skilled foreman for Impact, ran a crew, and was provided

confidential and proprietary information.     This confidential information, including pricing,

involved the entire Texas business, not simply the Waco-based operations. Impact’s 50-mile

limitation prevents an outgoing employee from immediately using the knowledge they gained to

benefit competitors, in this case Osborne’s own company, in other areas of the state. In fact, the

50-mile restriction is under-inclusive, as it does not include the entire State of Texas. Indeed,

courts have enforced geographic limitations covering substantially larger areas. Propath Servs.,

L.L.P. v. Quest Diagnostics Clinical Labs., Inc., No. CIV. 3:00-CV-2391-H, 2002 WL 535056, at

*10 (N.D. Tex. Apr. 9, 2002) (geographic restriction to 48 Texas counties “is not unreasonable [if]

the 48 Texas counties were the geographic region for Defendants’ marketing of [] services.”); See




                                                12
      Case 6:19-cv-00176-ADA-JCM Document 13 Filed 07/18/19 Page 13 of 19




Stelly, 733 F. Supp. 2d at 797 (most of the Western hemisphere). Because Impact contends that

Osborne’s Non-Competition Agreement only covers areas where he worked and that are necessary

to protect Impact’s business interests, the geographic restriction contained in the Agreement cannot

be dismissed as unreasonable on summary judgment. The covenant is reasonable and enforceable

under Texas law. See AmeriPath, Inc., 447 S.W.3d at 334-35.

             b. Material Factual Issues Exist Demonstrating the Non-Competition Agreement
                is Reasonable in Scope.

        Additionally, the Non-Competition covenant is narrowly tailored to Impact’s business

interests and is not overly broad in scope. As set forth above, under Texas law, a covenant not to

compete is enforceable if the agreement has reasonable limitations as to scope of activity to be

restrained, and if it does not impose a greater restraint than necessary to protect a business’

goodwill or other legitimate interests. TEX. BUS. & COM. CODE § 15.50(a); Johnson, 209 S.W.3d

at 655. As part of his non-compete, Osborne agreed not to directly or indirectly engage in the

limited business of fire safety service and prevention. Osborne was free to work in any other trade,

anywhere, and with anyone the day he left Impact. He was also immediately able to work in the

field of fire safety services outside of the geographic scope of the agreement.

        Impact Fire Services, LLC is a full-service fire protection company, providing installation,

maintenance, monitoring, and retro-fitting of fire safety and prevention systems.23 Impact Fire’s

competitors likewise manufacture, install, maintain/service, market, monitor and develop fire and

life safety systems.24 This is a niche and specialized industry where competition is high for

customer base and Impact Fire’s proprietary and confidential information is protected as a result.25

Courts have held that when an employer operates in a unique industry, such as fire safety systems,


23
   See Exhibit A, Affidavit of Benjamin Fowler at ¶3.
24
   Id.
25
   Id.


                                                        13
     Case 6:19-cv-00176-ADA-JCM Document 13 Filed 07/18/19 Page 14 of 19




it may have a limited number of competitors and qualified employees. Poole v. U.S. Money

Reserve, Inc., No.09-08-137CV, 2008 WL 4735602, at *13 n.4 (Tex. App.—Beaumont, Oct. 30,

2008, no pet.) (explaining that enforcing covenants with very broad restrictions is proper for

individuals with “unique and specialized knowledge of the business and the business interests at

issue”); see also Brainware, Inc. v. Mahan, 808 F. Supp. 2d 820, 827 (E.D. Va. 2011).

Consequently, these types of employers must be hyper-vigilant in maintaining their customer base

to ensure their survival. See Stelly, 733 F. Supp. 2d at 797 (finding a non-compete that restricted

a former employee from engaging in business over the entire Western Hemisphere to be reasonable

and not overly broad because his former employer operated in a unique market).

       Impact not only has legitimate concerns with competitors acquiring its proprietary

information, it also has a legitimate interest in preventing those competitors from picking away at

its customer base. See Peat Marwick Main & Co. v. Haass, 818 S.W.2d 381, 38687 (Tex. 1991).

To mitigate this risk, Impact Fire reasonably restrains high-level former employees from working

for competing businesses for one year after their termination as permitted by Texas law, “The

purpose of a covenant not to compete is to prevent employees who learn a particular business and

know that business’s clients from engaging in a competing business.” Property Tex Assocs. v.

Staffeldt, 800 S.W.2d 349, 351 (Tex. App.—El Paso 1990, writ denied). Impact does this to keep

its competitors from undercutting its pricing model and stealing it customers. This restraint was

clearly necessary as Osborne demonstrated his scienter by downloading and taking confidential

information from his Impact Fire laptop, and then shortly thereafter forming his own LLC

attempting to engage in direct competition with Impact Fire, just after receiving his one-year

$10,000 retention bonus from the Company. Impact’s legitimate interests in employee restraint




                                                14
      Case 6:19-cv-00176-ADA-JCM Document 13 Filed 07/18/19 Page 15 of 19




significantly outweigh any potential hardship and the Non-Competition covenant should be

enforced as written. See Johnson, 209 S.W.3d at 655.

        However, if the Court were to find that any of the above limitations were unreasonable or

overly broad, summary judgment should still be denied because Osborne would still be liable for

violating his non-compete covenants. Section 15.51 of the Texas Business and Commerce Code

explicitly mandates that a court—upon finding that a restriction as to time, geography, and scope

is unenforceable—reform the offending provision to make it reasonable. Tex. Bus. & Com. Code

§ 15.51(c); Zep Mfg. Co. v. Harthcock, 824 S.W.2d 654, 661 (Tex. App.—Dallas 1992, no writ).

Stated another way, an unreasonable restriction does not void a non-compete in its entirety, but

rather only to the extent the restrictions are unreasonable. Impact contends that the Non-

Competition covenant is reasonable and should be fully enforced. But in the event that this Court

finds any limitation unreasonable or vague,26 Impact requests – and the law requires – the Court

reform the limitations and enforce the covenant as reformed. Summary judgment should be denied.

     2. Material Factual Issues Exist Demonstrating the Non-Solicitation Agreement is
        Enforceable.

        Likewise, Osborne’s Non-Solicitation covenant, which limits him from contacting

customers that he had material contact with for one year after his termination is enforceable.27

Agreements like this have been routinely upheld by Texas courts. Gallagher Healthcare Ins. Srvs.

v. Vogelsang, 312 S.W.3d 640, 653-54 (Tex. App.—Houston [1st Dist.] Aug. 21 2009, pet. denied)

(prohibiting the plaintiff from soliciting, marketing or otherwise doing business with any and all



26
   In his Motion, Osborne contends the Non-Competition covenant is vague or indefinite because it includes “various
other Texas cities,” which Osborne worked while at Impact. As stated above, Osborne provided services to Impact
customers in cities throughout Texas, including: Houston, Austin, Waco, Tyler, San Antonio, College Station, and
others, See Exhibit A, Affidavit of Benjamin Fowler at ¶4-6. Osborne is simply not allowed to compete with Impact
in Texas within 50 miles of the cities where he worked. There is nothing unclear or indefinite about this.
27
   The Non-Solicitation provision is further limited to customers with whom Osborne had material contact with in
the last two years of his employment.


                                                        15
      Case 6:19-cv-00176-ADA-JCM Document 13 Filed 07/18/19 Page 16 of 19




clients with whom he had contact while employed by the defendant) (emphasis added); Cameron

Int’l Corp. v. Abbiss, No. H-16-2117, 2016 WL 6216667, at *4 (S.D. Tex. Oct. 25, 2016) (“Global

restrictive covenants are often permitted when the restriction only prohibits solicitation of

customers with whom the employee dealt on behalf of the employee…”).28 Although Osborne

contends that he is prohibited from contacting customers that he never dealt with, this is not true.

The Non-Solicitation covenant is limited to customers not only that he had contact with, but only

those he had material contact with. (emphasis added). This very narrow one-year non-solicit is

clearly reasonable given Osborne’s important position in the Company and customer-facing role,

and numerous Texas courts have enforced covenants with similar or greater restrictions. See Mann,

289 S.W.3d at 846 (covenant restricted the employee’s ability to provide services to any client of

employer for a period of one year after his termination); Sheshunoff, 209 S.W. 3d at 644 (covenant

prohibited employee from providing consulting services to employer’s clients for one year and

from selling competing product for two years); Safeguard Bus. Sys. v. Schaffer, 822 S.W.2d 640,

644-45 (Tex. App.—Dallas 1991, no writ) (two-year retraining on selling and attempting to sell

competitive product to “any and all” customers of the firm who were serviced by the party against

whom the injunction was issued); see also, American Express Fin. Advisors, Inc. v. Scott, 955 F.

Supp. 688, 692-93 (N.D. Tex. 1996) (the court found reasonable a covenant restricting employee

from selling financial services to “those persons who have bought Plaintiff’s products, people to



28
   Osborne argues that the non-solicit is overbroad because he should be allowed to contact customers with whom he
had preexisting relationships. The issue is a red herring. As ruled upon in Osborne’s previous motion for summary
judgment, Osborne was given trade secrets and confidential information which Impact is now protecting from
disclosure to customers Osborne had material contact with during his employment. Courts have held that non-solicit
agreements preventing contact with an employer’s customers are enforceable to protect the interest of potentially lost
goodwill and lost confidential and proprietary information. Sirius Computer Solutions, Inc. v. Sparks, 138 F.Supp. 3d
821, 841-42 (W.D. Tex. 2015); Hodgson v. U.S. Money Reserve, Inc., No. 09-13-00074-CV, 2013 2013 WL 2732736,
at *4 (Tex. App. – Beaumont 9th Dist. 2013) (upholding covenant that prevented former employees from contacting,
communicating, selling, or purchasing items from former customers or persons to whom they marketed while working
at the company). Further, Osborne provides no binding legal citation that such a restraint is unreasonable.


                                                         16
      Case 6:19-cv-00176-ADA-JCM Document 13 Filed 07/18/19 Page 17 of 19




whom a sales presentation has been given, or members of their household”); Johnson, 209 S.W.3d

at 656-57 (restricting the solicitation of any client or prospective client of the company for one

year when employee’s duties included client development).29 Thus, the Non-Solicitation covenant

is properly limited and should be enforced as written.30

     3. Defendant is Not Entitled to Attorneys’ Fees

         Because Osborne cannot show the agreement is unenforceable as a matter of law, he is not

entitled to attorneys’ fees. Tex. Bus. & Com. Code § 15.50(c). In order to recover attorneys’ fees,

a former employee must show that the employer knew that the restrictions were overly broad and

unreasonable at the time it proffered and executed the terms of the agreement. See Rimkus

Consulting Group, Inc. v. Cammarata, 688 F. Supp. 2d 598, 677 (S.D. Tex. 2010). Osborne cannot

and does not show that Impact knew that the restrictive covenants in the Agreement were overbroad

as to time, geography, or scope because the covenants are not overbroad or unreasonable. Further,

Osborne has presented no evidence to show that Impact knew of the alleged unenforceable nature

of the covenants but proceeded to execute the Agreement anyway. As such, Osborne is not entitled

to attorneys’ fees.31




29
   In his Motion, Osborne conflates the two covenants at issue and argues that the Non-Solicitation is overly broad
because it precludes him from working for a competing business, regardless of whether he solicits Impact’s customers.
But the Non-Solicitation is limited to customers that Osborne had material contact with, and has nothing to with where
Osborne is employed. See Exhibit B. This Court has already ruled that the covenants are adequately supported by the
consideration of sharing trade secrets and confidential information, and as argued above, the Non-Competition
covenant is reasonable as to geography and scope. Osborne’s attempt to confuse the issue should be disregarded.
30
   Osborne cannot solicit business from customers, supplies, licensees, or “business relations” of Impact that he had
material contact with. Osborne states that “business relations” is unclear. It is not. It is limited by the fact that he must
have had material engagement with them. “Business relations” is simply not an indefinite or unclear term, especially
when qualified by the “material contact” requirement. In any case, as argued above, any needed clarification does not
justify summary judgment, but only requires the Court to blue-pencil to provide any necessary clarifications.
31
   Osborne’s request for declaratory relief and attorneys’ fees for the same should be denied based on the case and
arguments cited in this Response.


                                                            17
     Case 6:19-cv-00176-ADA-JCM Document 13 Filed 07/18/19 Page 18 of 19




                                 V.     CONCLUSION

        Osborne has failed to show the absence of a genuine issue of material fact, thus he is not

entitled to summary judgment nor any declaratory judgment he seeks. Therefore, Plaintiff Impact

Fire Services, LLC requests that the Court deny Defendant’s Combined Traditional and No

Evidence Motions for Summary Judgment in their entirety and that Plaintiff be granted all relief

to which it is entitled.

                                             OGLETREE, DEAKINS,
                                             NASH, SMOAK & STEWART, P.C.

                                             /s/ Shafeeqa W. Giarratani
                                             Shafeeqa W. Giarratani
                                             State Bar No. 24051493
                                             Shafeeqa.giarratani@ogletreedeakins.com
                                             Tara M. Kumpf
                                             State Bar No. 24092652
                                             Tara.Kumpf@ogletree.com
                                             301 Congress Avenue, Suite 1150
                                             Austin, Texas 78701
                                             512-344-4700 (Telephone)
                                             512-344-4701 (Facsimile)

                                             Carolyn Russell
                                             State Bar No. 24003913
                                             Carolyn.russell@ogletreedeakins.com
                                             OGLETREE, DEAKINS,
                                             NASH, SMOAK & STEWART, P.C.
                                             One Allen Center
                                             500 Dallas, Suite 3000
                                             Houston, Texas 77002-4709
                                             (713) 655-5771 (Telephone)
                                             (713) 655-0020 (Facsimile)

                                             ATTORNEYS FOR PLAINTIFF




                                               18
     Case 6:19-cv-00176-ADA-JCM Document 13 Filed 07/18/19 Page 19 of 19




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 18th day of July 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following:

       Joe Rivera
       jrivera@nhsl.com
       NAMAN HOWELL SMITH & LEE, PLLC
       400 Austin Avenue, 8th Floor (76701)
       P. O. Box 1470
       Waco, Texas 76703-1470
       ATTORNEY FOR DEFENDANT


                                              /s/ Shafeeqa W. Giarratani
                                              Shafeeqa W. Giarratani
                                                                                          39326038.1




                                                19
